Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(e), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-10 and 13-17 are rejected under 35 U.S.C. 102(a) (2) based upon a public use or sale or other public availability of the invention as being anticipated by Adato et al (Pub. No.: U.S. 2019/0149725 A1).   
          Regarding claim 1, Adato discloses a method, comprising: receiving a plurality of image frames, each of the plurality of image frames comprising a subset of a plurality of objects (see abstract, methods, devices, and computer-readable storage media for providing a user with augmented guidance to capture images of products (object), placed on a store shelving unit, the method including using an image sensor of a mobile device to capture and display in real-time a video stream depicting a store shelving unit, augmenting the video stream with a marking identifying an area of the store shelving unit and receiving an image including an area outside the 
           Also page 3, paragraph, [0018] the system may include at least one processor. The at least one processor may be configured to receive one or more images captured by one or more image sensors from an environment of a retail store and depicting a “plurality of products” displayed on at least one store shelf. The at least one processor may also be configured to detect in the one or more images a first product, wherein the first product has an associated first correct display location. The at least one processor may also be configured to determine, based on analysis of the one or more images, that the first product is not located in the first correct display location. The at least one processor may also be configured to determine an indicator of a first level of urgency for returning the first product to the first correct display location. The at least one processor may also be configured to cause an issuance of a user-notification associated with the first product, wherein the user-notification is issued within a first period of time from when the first product was determined not to be located in the first correct display location. The at least one processor may also be configured to detect in the one or more images a second product, wherein the second product has an associated second correct display location);
           identifying each of the subset of the plurality of objects for each of the plurality of image frames (see page 1, paragraph, [0005] embodiments consistent with the present disclosure provide systems, methods, and devices for capturing, collecting, and analyzing images of products displayed in retail stores. For example, consistent with the disclosed embodiments, an example system may receive an image depicting a store shelf having products displayed thereon, “identify” the products on the store shelf, and trigger an alert when disparity exists between the desired product placement and the actual product placement. 

          determining translations between the plurality of image frames based on identified objects of the subset of the objects that are identical; and determining the plurality of objects for the translations (see page 32, paragraph, [0252] FIG. 13A is an exemplary image 1300 received by the system, consistent with the present disclosure. Image 1300 illustrates multiple shelves 1306 with many different types of product displayed thereon. A type of product may refer to identical product items, such as, "Coca-Cola Zero 330 ml," "Pepsi 2 L," "pretzels family size packet," or the like. In some aspects, a type of product may be a product category, such as, snacks, soft drinks, personal care products, foods, fruits, or the like. In some aspects, a type of product may 
          Regarding claim 2, Adato discloses the method of claim 1, wherein the translations are determined based on a similarity and a size of each of the subset of the plurality of objects in the plurality of image frames and on projection estimates of objects in different frames based on sensor data (see page 26, paragraph, [0216] additionally or alternatively, step 1010 may include 
          Regarding claim 3, Adato discloses the method of claim 1, further comprising receiving location data and orientation data of a device associated with the each of the plurality of image frames and wherein the translations are determined based on the location and orientation of the device for the each of the plurality of image frames (see page 24, paragraph, [0199-0200] based on detected products and/or empty spaces, determined using the first signals and second signals, 
          Regarding claim 4, Adato discloses the method of claim 3, further comprising providing a virtual map indicating the plurality of objects and indicating a location and orientation of the device based on the location data and the orientation data (see page 30, paragraph, [0239] 
           Also page 70, paragraph, [0481] consistent with the present disclosure, the at least one processor may be configured to cause an issuance of a user-notification associated with the first 
          Regarding claim 5, Adato discloses the method of claim 1, further comprising receiving depth data associated with each of the plurality of image frames, and determining a 3D reconstruction of the plurality of objects based on the depth data (see page 9, paragraph, [0121] consistent with the present disclosure, the system may process images and image data acquired 
          Regarding claim 6, Adato discloses the method of claim 1, wherein the identifying each of the subset of the plurality of objects for each of the plurality of image frames is conducted in real 
          Regarding claim 7, Adato discloses the method of claim 1, wherein the identifying the each of the subset of the plurality of objects for each of the plurality of image frames is conducted from a selection of a machine learning model configured to identify the plurality of objects (see page 10, paragraph, [0127] system 100 may also include an image processing unit 130 to execute the analysis of images captured by the one or more capturing devices 125. Image processing unit 130 may include a server 135 operatively connected to a database 140. Image processing unit 130 may include one or more servers connected by a communication network, a cloud platform, and so forth. Consistent with the present disclosure, image processing unit 130 may receive raw or processed data from capturing device 125 via respective communication links, and provide information to different system components using a network 150. Specifically, image processing unit 130 may use any suitable image analysis technique including, for example, object recognition, object detection, image segmentation, feature extraction, optical 
          Regarding claim 8, Adato discloses the method of claim 7, further comprising providing an interface configured to provide annotations to identify missing objects from the plurality of objects, and training the selected machine learning model from the annotations (see page 43, paragraph, [0311] in additional or alternative embodiments, the machine learning module may be trained using unsupervised models. Unsupervised models are a type of machine learning using data which are not labelled or selected. Applying algorithms, the machine learning module identifies commonalities in the data. Based on the “presence and the absence” of the commonalities, the machine learning module may categorize future received data. The machine learning module may employ product models in identifying visual characteristics associated with 
          Regarding claim 10, Adato discloses the device of claim 9, wherein the processor is configured to determine the translations based on a similarity and a size of each of the subset of the plurality of objects in the plurality of image frames, and on projection estimates of objects in different frames based on sensor data (see claim 1, also page 26, paragraph, [0216] additionally or alternatively, step 1010 may include using the at least one pattern to determine a number of products placed on the at least one area of the store shelf associated with the first subset of detection elements. For example, any of the pattern matching techniques described above may be used to identify the presence of one or more product types and then to determine the number of 
          Regarding claim 13, Adato discloses the device of claim 9, further comprising: a Light Detection and Ranging (LiDAR) sensor; wherein the processor is configured to receive depth data associated with each of the plurality of image frames from the LiDAR sensor, and determine a 3D reconstruction of the plurality of objects based on the depth data (see page 9, paragraph, [0121] consistent with the present disclosure, the system may process images and image data acquired by a capturing device to determine information associated with products displayed in the retail store. The term "capturing device" refers to any device configured to acquire image data representative of products displayed in the retail store. Examples of capturing devices may include, a digital camera, a time-of-flight camera, a stereo camera, an active stereo camera, a 
          Regarding claim 14, Adato discloses the device of claim 9, wherein the processor is configured to identify each of the subset of the plurality of objects for each of the plurality of image frames in real time (see abstract, methods, devices, and computer-readable storage media for providing a user with augmented guidance to capture images of products placed on a store shelving unit, the method including using an image sensor of a mobile device to capture and display in real-time a video stream depicting a store shelving unit, augmenting the video stream with a marking identifying an area of the store shelving unit and receiving an image including an area outside the marked area. A plurality of images captured by the image sensor and associated with a discontinuous first area of the store shelving unit with at least two non-overlapping regions and having image resolution higher than an image resolution of the video stream are used to mark the area of the video stream representing discontinuous first area and a second area outside the discontinuous first area. The received image overlaps the discontinuous first area and second area). 
          Regarding claim 15, Adato discloses the device of claim 9, wherein the processor is configured to identify the each of the subset of the plurality of objects for each of the plurality of image frames from a selection of a machine learning model configured to identify the plurality of objects (see page 10, paragraph, [0127] system 100 may also include an image processing unit 130 to execute the analysis of images captured by the one or more capturing devices 125. Image processing unit 130 may include a server 135 operatively connected to a database 140. Image processing unit 130 may include one or more servers connected by a communication network, a cloud platform, and so forth. Consistent with the present disclosure, image processing unit 130 
          Regarding claim 16, Adato discloses the device of claim 15, wherein the processor is further configured to provide an interface configured to provide annotations to identify missing objects from the plurality of objects, and train the selected machine learning model from the annotations (see page 43, paragraph, [0311] in additional or alternative embodiments, the machine learning module may be trained using unsupervised models. Unsupervised models are a 
           With regard to claims 9 and 17 the arguments analogous to those presented above for claims 1, 2, 3, 4, 5, 6, 7, 8, 10, 13, 14, 15 and 16 are respectively applicable to claims 9 and 17.  


Claim Rejections - 35 USC § 103  
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made. 

Claims 11-12 are rejected under 35 U.S.C. 103(a) as being unpatentable over Adato et al (Pub. No.: U.S. 2019/0149725 A1) in view of Zhang et al (U.S. Pub No: 2019/0235083 A1). 
           Regarding claim 11, Adato discloses the device of claim 9, further comprising: a global positioning satellite (GPS) sensor; and an inertial measurement unit (IMU) sensor; wherein the processor is configured to: receive location data from the GPS sensor and orientation data from the IMU sensor associated with the each of the plurality of image frames and wherein the translations are determined based on the location and orientation of the device for the each of the plurality of image frames as determined from the location data and the orientation data (see page 14, paragraph, [0146] illustrated in FIG. 3, peripherals interface 308 of capturing device 125 may be connected to at least one image sensor 310 associated with at least one lens 312 for capturing image data in an associated field of view. In some configurations, capturing device 125 may include a plurality of image sensors associated with a plurality of lenses 312. In other configurations, image sensor 310 may be part of a camera included in capturing device 125. According to some embodiments, peripherals interface 308 may also be connected to other sensors (not shown), such as a motion sensor, a light sensor, “infrared sensor”, sound sensor, a proximity sensor, a temperature sensor, a biometric sensor, or other sensing devices to facilitate related functionalities. In addition, a positioning sensor may also be integrated with, or connected 
           But does not explicitly state “inertial measurement unit (IMU)”.
           On the other hand Zhang, in the same field of inventory with real-time teaches page 1, paragraph, [0009] the examples in this section are merely representative of some possible embodiments, but do not reflect all possible embodiments, combination of elements, or inventions disclosed in this application. In an example, a mapping system may include an inertial measurement unit, a camera unit, a laser scanning unit, and a computing system in communication with the “inertial measurement unit”, the camera unit, and the laser scanning unit. The computing system may be composed of at least one processor, at least one primary memory unit, and at least one secondary memory unit. The primary memory unit may store software that is executed by the at least one processor, in which the software may include: a first computational module that, when executed by the at least one processor, causes the at least one processor to compute first measurement predictions based on inertial measurement data from the inertial measurement unit at a first frequency; a second computational module that, when executed by the at least one processor, causes the at least one processor to compute second 
           Also page 4, paragraph, [0057] the present invention is directed to a mobile, computer-based mapping system that estimates changes in position over time (an odometer) and/or generates a three-dimensional map representation, such as a point cloud, of a three-dimensional space. The mapping system may include, without limitation, a plurality of sensors including “an inertial measurement unit (IMU)”, a camera, and/or a 3D laser scanner. It also may comprise a computer system, having at least one processor, in communication with the plurality of sensors, configured to process the outputs from the sensors in order to estimate the change in position of the system over time and/or generate the map representation of the surrounding environment. The mapping system may enable high-frequency, low-latency, on-line, real-time ego-motion estimation, along with dense, accurate 3D map registration.
           Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify Adato invention according to the teaching of Zhang because to combine, using the following technologies: “Global Positioning System (GPS), GLObal NAvigation Satellite System, Galileo global navigation system, BeiDou navigation system, other Global Navigation Satellite Systems (GNSS), Indian Regional Navigation Satellite System (IRNSS), Local Positioning Systems (LPS), Real-Time Location Systems (RTLS), Indoor Positioning System (IPS), Wi-Fi based positioning systems, cellular triangulation”, that is taught by Adato with the further procedure, “plurality of sensors including “an inertial 
           Regarding claim 12, Adato discloses the device of claim 11, the processor configured to provide a virtual map indicating the plurality of objects and indicating a location and orientation of the device based on the location data and the orientation data (see claim 13, (Adato and Zhang), also Adato, discloses page 30, paragraph, [0239] consistent with the present disclosure, the near real-time display of retail store 105 may be presented to the online customer in a manner enabling easy virtual navigation in retail store 105. For example, as shown in FIG. 11E, GUI 1150 may include a first display area 1152 for showing the near real-time display and a second display area 1154 for showing a product list including products identified in the near real-time display. In some embodiments, first display area 1152 may include different GUI features (e.g., tabs 1156) associated with different locations or departments of retail store 105. By selecting each of the GUI features, the online customer can virtually jump to different locations or departments in retail store 105. For example, upon selecting the "bakery" tab, GUI 1150 may present a near real-time display of the bakery of retail store 105. In addition, first display area 1152 may include one or more navigational features (e.g., arrows 1158A and 1158B) for enabling the online customer to virtually move within a selected department and/or virtually walk through retail store 105. Server 135 may be configured to update the near real-time display and the product list upon determining that the online customer wants to virtually move within retail store 105. For example, after identifying a selection of arrow 1158B, server 135 may present a different section of the dairy department and may update the product list accordingly. In another example, server 135 may update the near-real time display and the product list in 
           Also page 70, paragraph, [0481] consistent with the present disclosure, the at least one processor may be configured to cause an issuance of a user-notification associated with the first product. The user-notification may be issued within a first period of time from when the first product was determined not to be located in the first correct display location. For example, once the first product is determined not to be located in the first correct display location, server 135 may cause an issuance of a user-notification on an output device, for example using I/O system 210 and peripherals interface 208. Output device (e.g., a display screen, a speaker, etc.) may receive the user-notification and display the user-notification to a user. The user-notification may include a text message, audio recording, image, map, indication of the correct location (such as an image depicting the correct location, map identifying the correct location, etc.), indication of the misplaced location (such as an image depicting the misplaced location, map identifying the misplaced location, etc.), indication of the misplaced product (such as an image depicting the misplaced product, product type of the misplaced product, etc.), and/or the indicator of the level of urgency, etc. Consistent with the present disclosure, server 135 may be configured to determine a first period of time starting from when the first product was determined not to be located in the first correct display location. In some aspects, server 135 may determine a first period of time based on the level of urgency. In some aspects, server 135 may determine a first period of time based on the identified one or more characteristic of the product. For example, when "fresh food" and/or "frozen food" are identified, server 135 may determine a first period of 

                                                       Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Seyed Azarian whose telephone number is (571) 272-7443. The examiner can normally be reached on Monday through Thursday from 6:00 a.m. to 7:30 p.m. 
           If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Matthew Bella, can be reached at (571) 272-7778. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
           Information regarding the status of an application may be obtained from the Patent Application information Retrieval (PAIR) system. Status information for published application may be obtained from either Private PAIR or Public PAIR.
Status information about the PAIR system, see http:// pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
/SEYED H AZARIAN/Primary Examiner, Art Unit 2667 
March 7, 2021